Citation Nr: 0306619	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for lower back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in July 1997, and a 
substantive appeal was received in October 1997.  The veteran 
testified at a personal hearing at the RO in January 1998.  

In September 2002, the Board undertook development pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)) in order for 
the veteran to submit copies of all treatment records he may 
have showing treatment by Dr. Lyle Moyer, including the 
November and December 1977 records that the veteran referred 
to at his January 1998 personal hearing.  The veteran has not 
responded to the Board's request for additional information 
pertaining to such treatment. 


FINDINGS OF FACT

1.  The low back symptoms noted during service in January 
1974 were acute in nature and resolved without leaving 
residual chronic disability. 

2.  Chronic low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is current chronic lower back disability otherwise 
related to the veteran's active duty service.




CONCLUSION OF LAW

Lower back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an October 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA examination report in May 1998, workers 
compensation documents, numerous private medical records, and 
a witness statement dated July 1998.  As the record shows 
that the veteran has been afforded a VA examination and 
medical etiology opinion in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his current lower 
back disability is related to service.  In his written 
statements and testimony from his January 1998 personal 
hearing, the veteran stated that he was hospitalized for a 
back problem while on active duty.  The veteran indicated 
that he was hospitalized in 1974 for seven days after 
attempting to lift a toolbox out of a pick-up truck.  He 
testified that he experienced lower back problems on and off 
throughout the remainder of his active duty service and 
continued to have symptoms subsequent to his active duty 
service.  

Service medical records do document a hospitalization for a 
lower back problem in January 1974, however, the records show 
that the veteran was hospitalized for only 24 hours.  The 
records further show that after 24 hours, the veteran's lower 
back was much improved and that x-rays were negative.  There 
is also no evidence of treatments or complaints of lower back 
problems following the hospitalization in January 1974.   In 
fact, at the time of separation examination in January 1976, 
the veteran expressly denied having recurrent low back pain.  
Moreover, the veteran's spine was clinically evaluated as 
normal.  This indicates that trained medical personnel found 
no clinical evidence of any lower back disability at that 
time.  It therefore appears that regardless of the time that 
the veteran spent in the hospital, the lower back problem in 
January 1974 was acute in nature and had resolved without 
resulting in chronic disability by the time of the veteran's 
discharge from active duty service.  

Post-service medical records do not document complaints or 
treatment involving the veteran's lower back until 1984, more 
than 7 years after service.  The Board acknowledges the 
veteran's January 1998 testimony that he received treatment 
for his lower back in November 1977, however, there is no 
medical evidence of record demonstrating any treatment for 
his lower back until 1984.  While there are numerous medical 
records showing treatment for the veteran's lower back 
problems after 1984, there is no medical evidence relating 
the veteran's current lower back disability to active duty 
service.  In fact, VA examination report in May 1998 
indicates that the veteran's current lower back problem is 
not related to service and that his new lower back problems 
began in 1984.  The May 1998 VA examiner's opinion is 
persuasive evidence as it is based on an examination of the 
veteran and a review of the service medical records and post-
service medical records.   

The Board has also considered the veteran's statements and 
they have been given weight as to their observation for 
symptoms and limitations caused by his lower back disability.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Therefore, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of such evidence is 
against entitlement to service connection for lower back 
disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. 
§ 5107(b).  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

